Citation Nr: 0732097	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  03-12 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, rated as 20 percent disabling 
prior to March 3, 2007, and as 40 percent disabling as of 
March 3, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from August 1991 to May 2002.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).  In a decision of October 2002, the RO granted service 
connection for degenerative disc disease of the lumbar spine, 
and assigned a 10 percent initial disability rating.  Later, 
in a decision of December 2003, the RO revised the initial 
rating to 20 percent.  However, the veteran has indicated 
that he wishes to continue his appeal.  In February 2006, the 
Board remanded the case for examination of the veteran, 
readjudication, and a supplemental statement of the case 
(SSOC).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2007, the AMC sent the veteran a SSOC.  
Unfortunately, the AMC used the wrong street number and the 
SSOC was returned.  The file does not reflect any attempts to 
re-send the SSOC to the veteran's correct address.  This 
should be done.  

Accordingly, the case is REMANDED for the following action:

The SSOC dated May 29, 2007, and mailed 
to the veteran on June 11, 2007, should 
be sent to his correct address, with 
attention to using the correct street 
number.  Thereafter, an appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



